In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of abandonment, the father appeals from an order of fact-finding and disposition of the Family Court, Queens County (Richardson, J.), dated June 21, 2006, which, after a fact-finding hearing, found that he had abandoned the subject child, terminated his parental rights, and transferred his rights of custody and guardianship of the child to the SCO *1047Family of Services and the Commissioner of Social Services of the City of New York for the purpose of adoption. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the father’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Dyshea T, 17 AD3d 685 [2005]). Prudenti, P.J., Fisher, Dillon and Dickerson, JJ., concur.